IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-476-CR



THE STATE OF TEXAS,

	APPELLANT

vs.



ALI AL-NOURI,

	APPELLEE


 


FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY,

NO. 351,978, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING

 


PER CURIAM
	The State appeals an order granting a motion to suppress evidence.
	There has been filed in this Court a motion, signed by and through the Travis
County Attorney on behalf of appellant, State of Texas, to dismiss the appeal.  No decision of this
Court having been delivered prior to the filing of the motion, it will be granted.  Appellant's
notice of appeal is hereby allowed to be withdrawn, and the appeal is dismissed.  See Tex. R.
App. P. Ann. 59(b) (Pamph. 1992).

[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Dismissed on Appellant's Motion
Filed:   January 22, 1992
[Do Not Publish]